Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Galindo et al.			:
Application No. 14/820,534			:		Decision on Petition
Filing Date: August 6, 2015			:				
Attorney Docket No. Alset 1000CON	:

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed February 10, 2020, and supplemented on June 18, 2020, to revive the application.

The petition is granted.

The Office issued a non-final Office action setting a shortened statutory period for reply of three months on October 6, 2017.  

A three-month extension of time was obtained, and a reply to the Office action was timely filed on April 5, 2018.

The Office issued a Notice of Abandonment on May 3, 2018.  The notice states the application is abandoned because the reply filed April 5, 2018, does not constitute a proper reply or a bona fide attempt at a properly reply.

The petition and an amendment were submitted as a single document on February 10, 2020.  The Office notes a petition and an amendment should not be combined into a single document.  See 37 C.F.R. § 1.4(c).

The petition requests revival of the application.  

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1 

The required reply and the petition fee were filed with the petition on February 10, 2020.

The required statement of delay was submitted on June 18, 2020.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied, and the application is hereby revived.

Technology Center Art Unit 3747 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions





    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.